DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the election/restriction in the reply filed on February 15, 2021 is acknowledged.
Applicant has elected Group I: Claims 1-10, drawn to a cut slot.
Claims 11-17 have been cancelled. Claims 1-10 are presently pending in this application.

Claim Interpretation - 35 U.S.C. 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 and 9082. In addition, the specification further states “It should be understood that other attachment means configurations may also apply”. However, it is unclear what those attachment configurations are. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 4 and 5 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stemniski et al. (US 2012/0271314), herein referred to as Stemniski.
Regarding claim 1, Stemniski discloses a cut slot (102, 166) (figure 9) for use in resecting an articular bone surface in an articular joint repair procedure (considered 
Regarding claim 2, Stemniski discloses wherein the insert (166) comprises a first member (170) and a second member (172) coupled to the first member (170), the second member (172) spaced from the first member (170) for defining the aperture (164) (figure 10).
Regarding claim 3, Stemniski discloses wherein the first member (170) and the second member (172) each have a first end (figures 9 and 10) and a second end (figures 9 and 10) opposite the first end (figures 9 and 10) and are each provided with a first attachment means at the first end (see figure 10 below) and with a second attachment means at the second end (see figure 10 below), the first attachment means of the first member (see figure 10 below) adapted to (i.e. capable of) cooperate with the first attachment means of the second member (see figure 10 below) and the second attachment means of the first member (see figure 10 below) adapted to (i.e. capable of) cooperate with the second attachment means of the second member (see figure 10 below) for coupling the first member (170) to the second member (172).

    PNG
    media_image1.png
    293
    748
    media_image1.png
    Greyscale

Regarding claim 8, Stemniski discloses wherein the insert (166) has a substantially constant width along a length thereof (figure 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski (US 2012/0271314) in view of Lancaster et al. (US 4,564,732), herein referred to as Lancaster.
Regarding claim 4, Stemniski’s cut slot discloses all the features/elements as claimed but lacks wherein the housing comprises at least one crush rib for securing a position of the insert within the opening, the at least one crush rib adapted to be 
However, Lancaster teaches a part (e.g. 89, 91) having crush ribs (elements 101) (figure 5) for securing a position of another part (e.g. 43, 75) within an opening (97), the ribs (elements 101) resiliently deformed in response to a pressure being exerted thereon (col. 5, ll. 24-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stemniski’s connection mechanism between the housing and the insert with crushed ribs as taught by Lancaster, since such a modification would provide a strong frictional bond therebetween (col. 5, ll. 24-28).
Regarding claim 5, the modified Stemniski’s cut slot has wherein the housing (the modified Stemniski’s housing) comprises a first, a second, a third, and a fourth crush rib (elements 101 of Lancaster) and further wherein, with the insert (the modified Stemniski’s insert) fitted into the opening (146 of Stemniski), the first crush rib (considered as a first element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the first member (170 of Stemniski), the second crush rib (considered as a second element 101 of Lancaster) is positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) the first end of the second member (172 of Stemniski), and the third and fourth crush ribs (considered as third and fourth elements 101 of Lancaster) are positioned adjacent (defined as “near” by Merriam Webster’s Dictionary) a lower surface of the second member (172 of Stemniski).

Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski (US 2012/0271314) in view of Aram et al. (US 2013/0006251), herein referred to as Aram. 
Regarding claims 6, 7, Stemniski’s cut slot discloses all the features/elements as claimed but lacks a detailed description on wherein the housing has formed therein at least one opening adapted to receive therein a drill bit for drilling at least one hole into the articular bone surface, the at least one hole adapted to receive at least one fixation for securing the cut slot on the articular bone surface, wherein the cut slot further comprises at least one bushing adapted to be received in the at least one opening, the at least one bushing configured to accommodate therein the drill bit and to prevent residual debris resulting from the drilling of the at least one hole.
However, Aram teaches a housing (100, 102) has formed therein at least one opening (116) (¶78 and figure 10) adapted to (i.e. capable of) receive therein a drill bit (¶84) for drilling at least one hole into the articular bone surface, the at least one hole (116) adapted to (i.e. capable of) receive at least one fixation (160) for securing the cut slot on the articular bone surface, wherein the cut slot further comprises at least one bushing (118) adapted to (i.e. capable of) be received in the at least one opening (116), the at least one bushing (118) configured to (i.e. capable of) accommodate therein the drill bit (¶84) and to prevent residual debris resulting from the drilling of the at least one hole.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stemniski’s cut slot with wherein the housing has formed therein at least one opening adapted to receive therein a drill bit for drilling at . 

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stemniski (US 2012/0271314) in view of Lazar et al. (US 2013/0296871), herein referred to as Lazer.
Regarding claim 9, Stemniski’s cut slot discloses all the features/elements as claimed but lacks a detailed description on wherein the first and second members are made of a stamped sheet of metal.
However, Lazar teaches plates (e.g. 24, 26) can be stamped from sheet metal (¶35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stemniski’s cut slot having the first and second members with wherein the members/plates are made of a stamped sheet of metal as taught by Lazar, since such a modification is considered a product by process. 
Regarding claim 10, the modified Stemniski’s cut slot has wherein the housing (102 of Stemniski) is made of a plastic material (¶110 of Stemniski).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775